     Case 2:19-cv-00264-SAB     ECF No. 122    filed 03/19/21      PageID.2550 Page 1 of 5

                                                                   FILED IN THE
                                                               U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                          Mar 19, 2021
                                                                SEAN F. MCAVOY, CLERK

 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 RUSSELL JONES and REINA JONES, a
 9 married couple,                                 NO. 2:19-CV-00264-SAB
10               Plaintiffs,
11               v.
12 GRANT COUNTY HOSPITAL DIST.                     ORDER RE: PLAINTIFFS’
13 NO. 1 d/b/a/ SAMARITAN HOSPITAL, a              MOTION FOR PARTIAL
14 Washington Municipality,                        SUMMARY JUDGMENT
15               Defendant.
16
17        Before the Court is Plaintiffs’ Motion for Partial Summary Judgment, ECF
18 No. 40. A hearing by videoconference on the motion was held on March 18, 2021.
19 Plaintiffs were represented by Ryan Best. Defendant was represented by Amy
20 Mensik.
21        Plaintiffs move for partial summary judgment seeking dismissal of various
22 affirmative defenses asserted by Defendant in its answer and are asking the Court
23 to preclude Defendant from re-litigating certain allegations. Specifically, Plaintiffs
24 are asking the Court to preclude Defendant from relitigating the issues set forth in
25 the April 23, 2019 Department of Health (“DOH”) Complaint. DOH dismissed the
26 Complaint because the evidence did not support a violation and Defendant never
27 appealed that decision.
28 //
     ORDER RE: PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT ~ 1
     Case 2:19-cv-00264-SAB     ECF No. 122     filed 03/19/21   PageID.2551 Page 2 of 5



 1                                    Motion Standard
 2        Fed. R. Civ. P. 56(a) states:
 3        a party may move for summary judgment, identifying each claim or
 4        defense—or the part of each claim or defense—on which summary
          judgment is sought. The court shall grant summary judgment if the
 5        movant shows that there is no genuine dispute as to any material fact
 6        and the movant is entitled to judgment as a matter of law.
 7        There is no genuine issue for trial unless there is sufficient evidence favoring
 8 the non-moving party for a jury to return a verdict in that party’s favor. Anderson
 9 v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The moving party has the initial
10 burden of showing the absence of a genuine issue of fact for trial. Celotex Corp. v.
11 Catrett, 477 U.S. 317, 325 (1986). If the moving party meets its initial burden, the
12 non-moving party must go beyond the pleadings and “set forth specific facts
13 showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 248.
14        In addition to showing there are no questions of material fact, the moving
15 party must also show it is entitled to judgment as a matter of law. Smith v. Univ. of
16 Wash. Law Sch., 233 F.3d 1188, 1193 (9th Cir. 2000). The moving party is entitled
17 to judgment as a matter of law when the non-moving party fails to make a
18 sufficient showing on an essential element of a claim on which the non-moving
19 party has the burden of proof. Celotex, 477 U.S. at 323. The non-moving party
20 cannot rely on conclusory allegations alone to create an issue of material fact.
21 Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993).
22      When considering a motion for summary judgment, a court may neither
23 weigh the evidence nor assess credibility; instead, “the evidence of the non-movant
24 is to be believed, and all justifiable inferences are to be drawn in his favor.”
25 Anderson, 477 U.S. at 255.
26      “Affirmative defenses are allegations unrelated to the plaintiff’s prima facie
27 case that deny the plaintiff’s right to relief, even if all allegations in the complaint
28 are true.” Kohler v. Staples the Office Superstore, LLC, 291 F.R.D. 464, 471 (S.D.
     ORDER RE: PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT ~ 2
     Case 2:19-cv-00264-SAB      ECF No. 122    filed 03/19/21   PageID.2552 Page 3 of 5



 1 Cal. 2013) (emphasis in original). Thus, “[a] defense which demonstrates that
 2 plaintiff has not met its burden of proof is not an affirmative defense.” Zivkovic v.
 3 S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002). The defense of “failure to
 4 state a claim” is simply an averment that the plaintiff cannot prevail on its prima
 5 facie case and therefore, is not an affirmative defense. Id.
 6                                  Defendants’ Answer
 7        In Defendant’s Answer to the Second Amended Complaint, Defendant
 8 asserted seventeen defenses: (1) Failure to state a claim upon relief can be granted;
 9 (2) Failure to exhaust administrative remedies and/or mandatory prerequisites of
10 suit; (3) Plaintiffs’ claims are barred by the statute of limitations; (4) Plaintiffs’
11 claims are barred by estoppel, waiver, and/or laches; (5) All conduct, acts, or
12 omissions of Defendant were done in good faith, for legitimate and lawful reasons,
13 with just cause, and/or in conformance with the terms and conditions of any
14 existing and operable agreements between the parties; (6) Defendant would have
15 made the same decision with respect to alleged adverse actions against Plaintiffs
16 regardless of any alleged discriminatory and/or retaliatory motive; (7) Plaintiffs
17 unreasonably failed to inform Defendant of any condition and/or situation; (8)
18 Plaintiffs failed to request an accommodation for alleged disability; (9) Any
19 alleged accommodation request was unreasonable and/or would have imposed an
20 undue hardship; (10) Plaintiffs are responsible for any breakdown in the interactive
21 process; (11) Plaintiffs’ claims, in whole or in part, fail for lack of subject matter
22 jurisdiction and/or due to immunity from suit, including, but not limited to, under
23 RCW Ch. 18.130, RCW Ch. 70.41, RCW 4.24.240-.260, and/or RCW 4.24.510;
24 (12) Defendant has an overriding justification for any alleged dismissal and/or
25 retaliatory action; (13) Some or all of Plaintiffs’ requested remedies are precluded
26 by existing law; (14) Plaintiffs’ damages, if any, were caused by his/her/their own
27 actions and/or the fault and/or actions of a non-party (15) Plaintiffs’ damages, if
28 any, were not proximately caused by Defendant’s alleged actions; (16) Plaintiffs’
     ORDER RE: PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT ~ 3
     Case 2:19-cv-00264-SAB     ECF No. 122    filed 03/19/21   PageID.2553 Page 4 of 5



 1 damages, if any, were caused by yet-unknown intervening or superseding causes;
 2 and (17) Plaintiffs failed, in whole or in part, to mitigate his/her/their damages.
 3 ECF No. 28.
 4                                        Analysis
 5        Plaintiffs’ principal argument is that many of Defendant’s defenses are not
 6 proper affirmative defenses. Based on that argument, Defendant agrees that the
 7 following defenses asserted in its Answer can be dismissed: (1) failure to state a
 8 claim; (4) estoppel, waiver, and/or laches (5) good faith; (7) failure to inform; (8)
 9 failure to request; (10) breakdown in the interactive process; (13) remedies
10 precluded by law; and the damages defenses (14)-(16). Additionally, (12)
11 overriding justification is no longer applicable since the state law claims have been
12 dismissed. Thus, Plaintiffs’ Motion for Partial Summary Judgment on these
13 defenses are denied, as moot.
14        For the remaining affirmative defenses, genuine issues of material fact exist
15 that preclude summary judgment. These affirmative defenses are (2) exhaustion;
16 (3) statute of limitations; (17) mitigation; (6) same decision; (9) undue hardship;
17 and (11) immunity. As such, Plaintiffs’ Motion for Partial Summary Judgment is
18 denied.
19        Finally, the Court declines to rule on whether Defendant should be
20 precluded from relitigating the issues set forth in the April 23, 2019 Department of
21 Health (“DOH”) Complaint. A motion for summary judgment is not the
22 appropriate avenue to address this issue.
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER RE: PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT ~ 4
     Case 2:19-cv-00264-SAB    ECF No. 122   filed 03/19/21   PageID.2554 Page 5 of 5



1         Accordingly, IT IS HEREBY ORDERED:
2         1.   Plaintiffs’ Motion for Partial Summary Judgment, ECF No. 40, is
3 DENIED.
4         IT IS SO ORDERED. The District Court Executive is hereby directed to
5 file this Order and provide copies to counsel.
6         DATED this 19th day of March 2021.
7
8
9
10
11
                                    Stanley A. Bastian
12                            Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER RE: PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT ~ 5
